UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425Kansas CityMO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end:02/28/2015 Date of reporting period: 8/31/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders of the Snow Capital Family of Funds, a series of funds that are part of the 360 Funds, for the period ended August 31, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Snow Capital Focused Value Fund Class A Shares (Ticker Symbol: SFOAX) Class I Shares (Ticker Symbol: SFOIX) Snow Capital Hedged Equity Fund Class A Shares (Ticker Symbol: SHEAX) Class I Shares (Ticker Symbol: SHEIX) Snow CapitalMarket Plus Fund Class A Shares (Ticker Symbol: SPLAX) Class I Shares (Ticker Symbol: SPLIX) Snow Capital Inflation Advantaged Equities Fund Class A Shares (Ticker Symbol: SIAAX) Class I Shares (Ticker Symbol: SIAIX) Snow Capital Dividend Plus Fund Class A Shares (Ticker Symbol: SDPAX) Class I Shares (Ticker Symbol: SDPIX) Snow Capital Mid Cap Value Fund Class A Shares (Ticker Symbol: SNMAX) Class I Shares (Ticker Symbol: SNMIX) each a series of the 360 Funds SEMI-ANNUAL REPORT August 31, 2014 Investment Adviser Snow Capital Management L.P. 2000 Georgetowne Drive, Suite 200 Sewickley, Pennsylvania 15143 TABLE OF CONTENTS INVESTMENT HIGHLIGHTS 1 SCHEDULES OF INVESTMENTS 4 STATEMENTS OF ASSETS AND LIABILITIES 17 STATEMENTS OF OPERATIONS 19 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 27 NOTES TO FINANCIAL STATEMENTS 33 ADDITIONAL INFORMATION 45 EXPENSE EXAMPLES 47 Snow Capital Family of Funds SEMI-ANNUAL REPORT Investment Highlights August 31, 2014 (Unaudited) Snow Capital Focused Value Fund The investment objective of the Fund is long-term growth of capital. The Fund’s principal investment strategy is to invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities, fixed income securities, or other similar investments. Under normal market conditions the Fund will invest at least 80% of its net assets in equity securities of companies with market capitalizations greater than $1 billion. Snow Capital Hedged Equity Fund The investment objective of the Fund is long-term growth of capital and protection of investment principal with lower volatility than the U.S. equity market.The Fund’s principal investment strategy is to invest at least 80% of long net assets in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities.The Adviser will utilize short equity positions in individual equity securities and ETFs to reduce the portfolio’s overall market exposure.The Fund may borrow money from banks or other financial institutions to purchase securities, commonly known as “leveraging,” in an amount not to exceed one-third of its total assets, as permitted by the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund may invest in equity and/or fixed income securities of companies of any size.In addition to domestic securities, the Fund may also directly or indirectly invest in foreign equity, including investments in emerging markets. The percentages in the above graphs are based on the portfolio holdings of the Fund as ofAugust 31,2014 and are subject to change. For a detailed break-out of holdings by industry and exchange traded funds by investment type, please refer to the Schedules of Investments. 1 Snow Capital Family of Funds SEMI-ANNUAL REPORT Investment Highlights August 31, 2014 (Unaudited) Snow Capital Market Plus Fund The investment objective of the Fund is long-term growth of capital.The Fund’s principal investment strategy is to invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities.Under normal market conditions, the Fund will invest approximately 80% of its net assets in equity securities of companies that are among the top 300 securities by weighting in the Russell 3000 Value Index.The Fund will invest in each of the top 20 securities by weighting in the Russell 3000 Value Index.The Adviser will use fundamental analysis and valuation techniques to determine an appropriate weight for each position. Snow Capital Inflation Advantaged Equities Fund The investment objective of the Fund is long-term growth of capital and protection of investment principal.The Fund’s principal investment strategy is to invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities. The percentages in the above graphs are based on the portfolio holdings of the Fund as of August 31,2014 and are subject to change. For a detailed break-out of holdings by industry and exchange traded funds by investment type, please refer to the Schedules of Investments 2 Snow Capital Family of Funds SEMI-ANNUAL REPORT Investment Highlights August 31, 2014 (Unaudited) Snow Capital Dividend Plus Fund The investment objective of the Fund is long-term growth of capital and income.The Fund’s principal investment strategy is to invest in a diversified portfolio of equities, bonds, preferred stock, and options.Under normal market conditions, the Fund will invest at least 80% of its net assets in equity securities that pay a dividend and are within the market capitalization range of the Russell 1000 Value Index.With respect to its remaining assets, the Fund may invest in corporate bonds, sovereign bonds, convertible bonds, preferred stocks, or other securities or instruments whose prices are linked to the value of the underlying common stock of the issuer of the securities.The Fund may have up to 25% of its net assets invested directly or indirectly in foreign equitysecurities, including investments in emerging markets. Snow Capital Mid Cap Value Fund The investment objective of the Fund is long-term growth of capital.The Fund’s principal investment strategy is to invest at least 80% of its net assets in equity securities of companies within the market capitalizations range of the Russell Mid Cap Value Index (“mid-cap securities”).The Fund’s investments in equity securities may include common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities of mid-cap companies.In addition to equity securities, the Fund may also invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.The Fund may have up to 20% of its net assets invested directly or indirectly in foreign equitysecurities, including investments in emerging markets. The percentages in the above graphs are based on the portfolio holdings of the Fund as of August 31,2014 and are subject to change. For a detailed break-out of holdings by industry and exchange traded funds by investment type, please refer to the Schedules of Investments 3 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Focused Value Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 98.32% Shares Fair Value Aerospace & Defense - 4.89% Spirit AeroSystems Holdings, Inc. - Class A (a) $ Auto Manufacturers - 2.70% General Motors Co. Banks - 10.15% JPMorgan Chase & Co. Bank of America Corp. Chemicals - 2.89% Axiall Corp. Computers - 9.23% Hewlett-Packard Co. NetApp, Inc. Diversified Financial Services - 2.81% Ally Financial, Inc. (a) Hand & Machine Tools - 4.24% Kennametal, Inc. Healthcare - Services - 6.42% Community Health Systems, Inc. (a) Insurance - 19.38% American International Group, Inc. Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Internet - 3.22% Symantec Corp. Machinery - Diversified - 3.34% AGCO Corp. Mining - 5.01% Rio Tinto PLC - ADR Oil & Gas - 6.10% BP PLC - ADR Pharmaceuticals - 2.97% Teva Pharmaceutical Industries Ltd. - ADR Retail - 11.78% American Eagle Outfitters, Inc. Macy's, Inc. Target Corp. Transportation - 3.21% Tidewater, Inc. TOTAL COMMON STOCK (Cost $323,823) 4 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Focused Value Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) SHORT TERM INVESTMENTS - 0.94% Shares Fair Value Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05%(b) (Cost $3,574) $ TOTAL INVESTMENTS (Cost $327,397) - 99.26% $ OTHER ASSETS LESS LIABILITIES, NET - 0.74% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 5 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Hedged Equity Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 88.41% Shares Fair Value Aerospace & Defense - 3.27% Spirit AeroSystems Holdings, Inc. - Class A (a) $ Auto Manufacturers - 3.70% General Motors Co. Banks - 7.23% Bank of America Corp. JPMorgan Chase & Co. Chemicals - 1.41% Axiall Corp. Computers - 11.48% Hewlett-Packard Co. NetApp, Inc. Diversified Financial Services - 1.40% Ally Financial, Inc. (a) Hand & Machine Tools - 4.17% Kennametal, Inc. Healthcare - Services - 7.43% Community Health Systems, Inc. (a) Insurance - 12.78% American International Group, Inc. Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Internet - 4.28% Symantec Corp. Machinery - Diversified - 3.30% AGCO Corp. Mining - 3.39% Rio Tinto PLC - ADR Oil & Gas - 7.01% BP PLC - ADR Pharmaceuticals - 3.63% Teva Pharmaceutical Industries Ltd. - ADR Retail - 9.59% American Eagle Outfitters, Inc. Macy's, Inc. Target Corp. Transportation - 4.34% Tidewater, Inc. TOTAL COMMON STOCK (Cost $9,296,737) 6 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Hedged Equity Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) EXCHANGE-TRADED FUND - 7.58% Shares Fair Value Equity Fund - 7.58% Consumer Staples Select Sector SPDR Fund $ Utilities Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUND (Cost $803,053) SHORT TERM INVESTMENTS - 4.48% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05%(b) (Cost $483,898) TOTAL INVESTMENTS (Cost $10,583,688) - 102.59% $ SECURITIES SOLD SHORT (Proceeds, $2,720,058) - (25.89)% ) OTHER ASSETS LESS LIABILITIES, NET - 25.42% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 7 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Hedged Equity Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) SECURITIES SOLD SHORT - (25.89)% COMMON STOCK - (25.89)% Shares Fair Value Biotechnology - (2.81)% BioMarin Pharmaceutical, Inc. (a) ) $ ) Medivation, Inc. (a) Cosmetics & Personal Care - (1.49)% Inter Parfums, Inc. ) ) Electronics - (1.47)% Sensata Technologies Holding NV (a) ) ) Food - (1.58)% WhiteWave Foods Co./The - Class A (a) ) ) Gas - (1.50)% Piedmont Natural Gas Co., Inc. ) ) Insurance - (1.49)% CNO Financial Group, Inc. ) ) Machinery - Diversified - (1.56)% Middleby Corp./The (a) ) ) Mining - (1.76)% Century Aluminum Co. (a) ) ) Oil & Gas - (1.68)% WPX Energy, Inc. (a) ) ) Oil & Gas Services - (1.50)% Dresser-Rand Group, Inc. (a) ) ) Real Estate Investment Trust - (1.46)% Weyerhaeuser Co. ) ) Retail - (1.51)% Ross Stores, Inc. ) ) Semiconductors - (1.51)% Integrated Device Technology, Inc. (a) ) ) Software - (1.49)% Electronic Arts, Inc. (a) ) ) Telecommunications - (1.58)% Telephone & Data Systems, Inc. ) ) Textiles - (1.50)% Mohawk Industries, Inc. (a) ) ) TOTAL COMMON STOCK SOLD SHORT (Proceeds $2,720,058) $ ) Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 8 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Market Plus Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 96.83% Shares Fair Value Aerospace & Defense - 3.27% Spirit AeroSystems Holdings, Inc. - Class A (a) $ United Technologies Corp. 20 Auto Manufacturers - 2.21% Ford Motor Co. General Motors Co. Banks - 15.09% Bank of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc./The 15 JPMorgan Chase & Co. US Bancorp/MN 50 Wells Fargo & Co. Chemicals - 2.82% Axiall Corp. Computers - 5.07% Hewlett-Packard Co. NetApp, Inc. Cosmetics & Personal Care - 1.76% Procter & Gamble Co./The 75 Diversified Financial Services - 1.67% Ally Financial, Inc. (a) Electric - 2.63% Dominion Resources, Inc./VA 25 Duke Energy Corp. 35 Exelon Corp. 50 NextEra Energy, Inc. 20 Southern Co./The 30 Food - 0.61% Mondelez International, Inc. 60 Hand & Machine Tools - 2.28% Kennametal, Inc. Healthcare - Services - 4.31% Community Health Systems, Inc. (a) UnitedHealth Group, Inc. 35 Insurance - 12.57% American International Group, Inc. Berkshire Hathaway, Inc. - Class B (a) 45 Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Internet - 1.92% Symantec Corp. Machinery - Diversified - 1.93% AGCO Corp. 9 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Market Plus Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 96.83% (continued) Shares Fair Value Mining - 2.73% Rio Tinto PLC - ADR $ Miscellaneous Manufacturing - 2.77% Eaton Corp. PLC 25 General Electric Co. Oil & Gas - 11.14% BP PLC - ADR Chevron Corp. 55 ConocoPhillips 35 Exxon Mobil Corp. Occidental Petroleum Corp. 15 PBF Energy, Inc. Pharmaceuticals - 6.54% Johnson & Johnson 70 Merck & Co., Inc. 75 Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trust - 0.51% Annaly Capital Management, Inc. Retail - 8.20% American Eagle Outfitters, Inc. CVS Health Corp. 30 Macy's, Inc. Target Corp. Wal-Mart Stores, Inc. 45 Semiconductors - 1.48% Intel Corp. Software - 1.03% Microsoft Corp. 80 Telecommunications - 2.57% AT&T, Inc. Cisco Systems, Inc. Transportation - 1.72% Tidewater, Inc. TOTAL COMMON STOCK (Cost $298,506) SHORT TERM INVESTMENTS - 2.28% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05%(b) (Cost $8,080) TOTAL INVESTMENTS (Cost $306,586) - 99.11% $ OTHER ASSETS LESS LIABILITIES, NET - 0.89% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 10 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Inflation Advantaged Equities Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 97.95% Shares Fair Value Agriculture - 2.58% Bunge Ltd. $ Auto Manufacturers - 2.76% General Motors Co. Auto Parts & Equipment - 3.05% Johnson Controls, Inc. Banks - 7.82% Bank of America Corp. JPMorgan Chase & Co. Chemicals - 8.15% Axiall Corp. EI du Pont de Nemours & Co. Mosaic Co./The Cosmetics & Personal Care - 2.03% Procter & Gamble Co./The 80 Electric - 2.39% Exelon Corp. Environmental Control - 3.10% Republic Services, Inc. Food - 1.86% Tyson Foods, Inc. Forest Products & Paper - 2.80% International Paper Co. Hand & Machine Tools - 2.59% Kennametal, Inc. Healthcare - Services - 6.61% Community Health Systems, Inc. (a) Health Net, Inc./CA (a) Insurance - 13.84% American International Group, Inc. Hartford Financial Services Group, Inc./The MetLife, Inc. Voya Financial, Inc. Mining - 11.98% Alcoa, Inc. Freeport-McMoRan, Inc. Newmont Mining Corp. Rio Tinto PLC - ADR Miscellaneous Manufacturing - 2.81% General Electric Co. Oil & Gas - 10.86% BP PLC - ADR Chevron Corp. 65 Devon Energy Corp. Phillips 66 95 11 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Inflation Advantaged Equities Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 97.95% (continued) Shares Fair Value Oil & Gas Services - 2.41% McDermott International, Inc. (a) $ Real Estate Investment Trust - 2.59% Highwoods Properties, Inc. Retail - 5.04% Target Corp. Wal-Mart Stores, Inc. 80 Semiconductors - 2.68% OmniVision Technologies, Inc. (a) TOTAL COMMON STOCK (Cost $279.260) SHORT TERM INVESTMENTS - 1.22% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05%(b) (Cost $3,994) TOTAL INVESTMENTS (Cost $283,254) - 99.17% OTHER ASSETS LESS LIABILITIES, NET - 0.83% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 12 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Dividend Plus Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 89.93% Shares Fair Value Agriculture - 2.80% Lorillard Inc $ Auto Manufacturers - 2.90% General Motors Co. Banks - 5.93% Banco Santander SA - ADR JPMorgan Chase & Co. Chemicals - 1.76% Axiall Corp. Computers - 7.69% Hewlett-Packard Co. International Business Machines Corp. 45 NetApp, Inc. Electric - 2.35% Exelon Corp. Engineering & Construction - 1.58% KBR, Inc. Hand & Machine Tools - 2.56% Kennametal, Inc. Healthcare - Services - 3.24% Quest Diagnostics, Inc. Insurance - 10.91% American International Group, Inc. FBL Financial Group, Inc. - Class A Hartford Financial Services Group, Inc./The MetLife, Inc. Internet - 1.07% Symantec Corp. Mining - 2.75% Rio Tinto PLC - ADR Miscellaneous Manufacturing - 0.91% General Electric Co. Oil & Gas - 12.70% BP PLC - ADR Devon Energy Corp. Noble Corp. PLC Paragon Offshore PLC (a) 70 PBF Energy, Inc. Royal Dutch Shell PLC - ADR 85 Pharmaceuticals - 1.85% Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trust - 6.09% Annaly Capital Management, Inc. Chimera Investment Corp. 13 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Dividend Plus Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 89.93% (continued) Shares Fair Value Retail - 11.01% American Eagle Outfitters, Inc. $ Coach, Inc. Target Corp. Wal-Mart Stores, Inc. 85 Savings & Loans - 3.60% First Niagara Financial Group, Inc. Semiconductors - 1.94% Intel Corp. Software - 1.26% Microsoft Corp. 95 Telecommunications - 5.03% Rogers Communications, Inc. - Class B Verizon Communications, Inc. TOTAL COMMON STOCK (Cost $278,029) PARTNERSHIPS - 3.70% Chemicals - 3.70% Terra Nitrogen Co. LP 85 TOTAL PARTNERSHIPS (Cost $12,019) PREFERRED STOCK - 3.08% Banks - 3.08% Bank of America Corp.7.25%, Series L 9 TOTAL PREFERRED STOCK (Cost $11,381) SHORT TERM INVESTMENTS - 2.38% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05%(b) (Cost $8,127) TOTAL INVESTMENTS (Cost $309,556) - 99.09% $ OTHER ASSETS LESS LIABILITIES, NET - 0.91% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 14 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Mid Cap Value Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 90.90% Shares Fair Value Aerospace & Defense - 3.12% Spirit AeroSystems Holdings, Inc. - Class A (a) $ Agriculture - 1.38% Archer-Daniels-Midland Co. Auto Parts & Equipment - 3.14% Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) 65 Banks - 3.72% TCF Financial Corp. KeyCorp Biotechnology - 1.30% Myriad Genetics, Inc. (a) Chemicals - 2.30% Axiall Corp. Computers - 4.10% NCR Corp. (a) NetApp, Inc. Diversified Financial Services - 2.38% Ally Financial, Inc. (a) Electric - 1.84% Exelon Corp. Electronics - 3.82% Avnet, Inc. Jabil Circuit, Inc. Engineering & Construction - 2.04% KBR, Inc. Forest Products & Paper - 2.74% International Paper Co. Hand & Machine Tools - 3.34% Kennametal, Inc. Healthcare - Services - 5.85% Community Health Systems, Inc. (a) Health Net, Inc./CA (a) WellPoint, Inc. 30 Insurance - 10.62% Assurant, Inc. Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc./The Voya Financial, Inc. Internet - 2.75% Symantec Corp. Leisure Time - 2.29% Royal Caribbean Cruises Ltd. 15 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT Snow Capital Mid Cap Value Fund SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) COMMON STOCK - 90.90% Shares Fair Value Machinery - Construction & Mining - 1.50% Terex Corp. $ Machinery - Diversified - 2.70% AGCO Corp. Mining - 1.50% Newmont Mining Corp. Miscellaneous Manufacturing - 1.84% Textron, Inc. Oil & Gas - 8.59% Chesapeake Energy Corp. Devon Energy Corp. PBF Energy, Inc. Transocean Ltd. Real Estate Investment Trust - 2.06% Highwoods Properties, Inc. Retail - 9.39% Abercrombie & Fitch Co. 80 American Eagle Outfitters, Inc. Big Lots, Inc. Kohl's Corp. Macy's, Inc. Savings & Loans - 3.16% First Niagara Financial Group, Inc. Semiconductors - 1.36% Broadcom Corp. Transportation - 2.11% Tidewater, Inc. TOTAL COMMON STOCK (Cost $278,325) SHORT TERM INVESTMENTS - 7.38% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05%(b) (Cost $26,729) TOTAL INVESTMENTS (Cost $305,054) - 98.28% $ OTHER ASSETS LESS LIABILITIES, NET - 1.72% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at August 31, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. 16 SNOW CAPITAL FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF ASSETS AND LIABILITIES August 31, 2014 (Unaudited) Snow Capital Focused Value Fund Snow Capital Hedged Equity Fund Snow Capital Market Plus Fund Assets: Investments, at value $ $ $ Deposits at broker - - Due from advisor Receivables: Interest - 50 1 Dividends Prepaid expenses Total assets Liabilities: Securities sold short, at value $
